United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sidney, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1450
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 1, 2011 appellant filed a timely appeal from a February 7, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On March 30, 2010 appellant, then a 53-year-old part-time regular distribution clerk,
filed an occupational disease claim alleging that on March 12, 2010 she first became aware that
she sustained a serious stress condition as a result of her employment. She alleged that she
1

5 U.S.C. § 8101 et seq.

worked in a hostile work environment due to harassment and stress from management and
coworkers.
On March 12, 2010 Lisa Dighams, a nurse practitioner, diagnosed depression and
anxiety. Appellant related ongoing work stress which peaked with news that her full-time job
would be reduced to working 12 hours per week.
In March 15, 2010 correspondence, Dr. F. Tom Peterson, a clinical psychologist, opined
that appellant was totally disabled due to a severe stress reaction to work environment dynamics.
On March 29, 2010 Dr. Peterson diagnosed acute stress disorder, anxiety/panic and
depression. He noted that appellant attributed her acute stress condition due to work changes and
the belief that these changes were made to force her to quit her job. Dr. Peterson, based upon
test findings, history provided by appellant and examination of appellant, attributed her current
condition and disability to undue work stress.
In a March 30, 2010 statement, appellant alleged that Brandi Lien, postmaster, offered
her a modified job on March 12, 2010 which reduced her work hours from 38 hours to 12 hours
per week. She related feeling that the change in her work hours disregarded a Merit Systems
Protection Board (MSPB) agreement and its protection. Appellant also related having feelings of
discrimination and harassment as a result of this reduction in her work. She noted that she was
an injured worker, and that there have been losses in the staff so there is work to do and clerks
with lower seniority are getting work hours when she is not. Appellant also alleged being treated
differently from other employees in her office. She alleged that Ms. Lien was harassing her by
instructing her to hand deliver leave slips instead of leaving them on Ms. Lien’s desk as other
employees do. Lastly, appellant alleged being subjected to harassment and discrimination by the
employing establishment beginning in 2004.
On March 31, 2010 Ms. Lien denied appellant’s allegations that appellant was subjected
to a hostile work environment and noted that, from what she has observed, all the employees
seemed to get along. She stated that she has an open door policy and that since returning in 2004
appellant has never related feelings of harassment. Ms. Lien stated that appellant is treated no
differently from other employees. With respect to leave slips, she related asking the clerks to
hand her their time slips. Lastly, Ms. Lien stated that appellant’s work hours were changed as a
result of the National Reassessment Process (NRP) by the employing establishment.
By correspondence dated April 12, 2010, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required and given 30 days to submit the requested information.
On July 1, 2010 OWCP received an April 26, 2010 letter from appellant responding to
OWCP’s request for further information. Appellant alleged that following a meeting on
March 12, 2010 concerning the employing establishment’s NRP, she had feelings of intimidation
and harassment as she believed she had no protection from her 2004 settlement agreement. She
alleged that she had lived up to her part of a 2004 settlement agreement between herself and
management. Appellant alleged that at the meeting Ms. Lien reduced appellant’s work hours to
12 hours per week. She stated that following the meeting she felt sick and gave a sick leave

2

request to Ms. Lien. Appellant alleged that she sent by facsimile a doctor’s note to Ms. Lien for
her days off work on March 12 and 13, 2010 and that Ms. Lien initially placed her on absent
without leave (AWOL) because she had not received the slip. She also alleged that she was
required to return her keys. Next, appellant noted that she requested leave to attend a funeral but
Ms. Lien informed appellant it had become lost on her desk. Ms. Lien instructed appellant that
she was to hand leave slips to her instead of leaving them on her desk. Appellant also alleged
that Ms. Lien harassed her in other ways which were part of an Equal Employment Opportunity
complaint she had filed.
By decision dated July 2, 2010, OWCP denied appellant’s claim on the grounds that she
failed to establish any compensable work factors.
Subsequent to the decision, appellant submitted additional information. She stated her
employment conditions had changed as her hours were reduced from 38 hours to 12 hours per
week. Appellant alleged that the employing establishment ignored a prior MSPB’s settlement
agreement. She also alleged that she was an injured worker and had feelings of harassment,
hopelessness and discrimination as a result of the reduction in hours.
On July 30, 2010 OWCP received a copy of a March 19, 2004 MSPB settlement
agreement between appellant and the employing establishment. The settlement agreement stated
the contents of the agreement were not to be used for precedent and may not be “cited in any
other proceeding in any forum.” The agreement dealt with the reassignment of appellant as a
mail processing clerk working 38 hours over six days per week and that appellant agreed not to
apply for any postmaster vacancies or positions with financial responsibility for a period of five
years.
Appellant submitted statements from Sandra Jerde, a coworker, who stated that she did
not recall Ms. Lien instructing them to personally hand their leave slips to her. Ms. Jerde also
referenced an incident involving Jackie Glisson, appellant and herself when Ms. Glisson related
that she had been forced to do something by Ms. Lien that Ms. Jerde believed was wrong.
On July 27, 2010 appellant requested an oral hearing before an OWCP hearing
representative, which was held on December 15, 2010. In support of her request, she submitted a
copy of the March 19, 2004 MSPB settlement agreement and a May 20, 2010 disability note
from Dr. Peterson, who diagnosed occupationally-induced depression, stress and anxiety
disorders which he attributed to a hostile work environment and a breach of a prior work
agreement.
On October 18, 2010 Dr. Peterson diagnosed trauma-induced stress disorder defined by
accentuated depression and anxiety. He related that her “symptoms become noticeably
accentuated” when discussing her work at the employing establishment. Dr. Peterson opined
that appellant was disabled from returning to work for the employing establishment as working
“within the environment would predictably trigger considerable difficulty with concentration,
focus, short-term memory and ability to relate to the public.”
On December 30, 2010 Dr. Peterson diagnosed acute stress and anxiety disorder which
he attributed to workplace stressors. He opined that a March 12, 2010 meeting with management

3

reactivated a fear from a series of work events in 2003 which had altered her view of the
workplace as a safe environment.
Subsequent to the hearing, appellant submitted factual evidence in support of her claim
including statements from Sherry Stambaugh, Ms. Jerde, Chris Undem and Melanie Aisenbrey.
On December 27, 2010 Ms. Undem responded to questions posed in which she wrote
“yes” to questions of whether she felt discriminated against and did she feel Ms. Lien’s
management style to be hostile. She related not being allowed work more than her set hours
even if the office was short handed. Lastly, Ms. Undem noted feeling discriminated against
because she was on limited-duty work.
The record also contains a December 27, 2010 response by Ms. Aisenbrey to questions
posed. Ms. Aisenbrey related feeling that Ms. Lien created a hostile work environment, that
there was no open door policy and that she did not feel any hostility from appellant. Lastly, she
wrote “yes” to the question of whether she was fearful of retaliation and noted she was fearful at
times of losing her job.
In a January 3, 2011 statement, Ms. Jerde stated that she felt Ms. Lien created a hostile
work environment and she was somewhat fearful of losing her job. She also stated that Ms. Lien
discriminated against her due to her experience and age by a schedule change.
In a January 4, 2011 statement, Ms. Stambaugh stated that Ms. Lien had been her
subordinate supervisor and that Ms. Lien was aware of appellant’s situation. Ms. Stambaugh
related that she observed that while working for her Ms. Lien quickly judged, acted on impulse
when angry and tended to overreact. Next, she stated that Ms. Lien became angry and agitated
when opposed and that she had to act as a referee on more than one occasion in situations with
Ms. Lien and clerks or carriers. Ms. Stambaugh stated that Ms. Lien held grudges, was not fair
with employees and had favorites, which she believed “promoted the atmosphere of hostility to
others.” She related that it was her opinion that Ms. Lien continued managing this way and she
believed because of the fear Ms. Lien inspired that she doubted any employees would stand up
and tell the entire truth. Lastly, Ms. Stambaugh noted that when working with Ms. Lien that
Ms. Lien made a statement that she wanted more younger workers and that she did not like older
workers.
By decision dated February 7, 2011, OWCP’s hearing representative affirmed the denial
of appellant’s claim.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical

4

opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.5 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.8 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.9
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of several
employment incidents and conditions. OWCP denied appellant’s emotional condition claim on
the grounds that she did not establish any compensable employment factors. The Board must,
thus, initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA.

2

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

4

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

7

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

8

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Robert Breeden, supra note 3.

5

Appellant has not alleged any Cutler factor in her claim.10
Appellant alleged that harassment on the part of Ms. Lien contributed to her claimed
stress-related condition. Specifically, she alleged that Ms. Lien harassed her and did not have an
open door policy. To the extent that disputes and incidents alleged as constituting harassment by
supervisors are established as occurring and arising from a claimant’s performance of her regular
duties, these could constitute employment factors.11 However, for harassment or discrimination
to give rise to a compensable disability under FECA, there must be evidence that harassment did
in fact occur. Mere perceptions of harassment are not compensable under FECA.12
One instance that appellant alleges constitutes evidence of harassment by Ms. Lien is
Ms. Lien instructing her to hand her any leave slips instead of leaving them on the desk.
According to appellant no other employee was required to do this and is evidence of harassment
by Ms. Lien. Other instances of alleged harassment and creating a hostile work environment
include Ms. Lien forcing coworkers to sign statements they disagreed with and having favorites.
Appellant has not submitted any corroborative evidence supporting her allegations of
harassment, discrimination and a hostile work environment. The only evidence submitted by
appellant consisted of witness statements from Ms. Stambaugh, Ms. Jerde, Ms. Undem and
Ms. Aisenbrey. While they all stated they agreed that Ms. Lien created a hostile work
environment and had favorites, they provided no specific instances with dates of harassment,
hostile work environment or discrimination by Ms. Lien towards appellant. Moreover, the
specific instances described by Ms. Stambaugh and Ms. Undem related to events occurring to
them and not appellant. Ms. Lien denied subjecting anyone to harassment or creating a hostile
work environment. Appellant has not submitted sufficient evidence to establish specific
incidents of harassment, discrimination or exposure to a hostile work environment by Ms. Lien.13
She alleged that supervisors engaged in actions which she believed constituted harassment, but
she provided insufficient corroborating evidence, such as witness statements, to establish that
any specific actions actually occurred.14 The Board finds that appellant did not establish a
compensable factor of employment in this regard.
Appellant’s allegations regarding the handling of her leave requests, submitting
supporting medical documentation for her leave request for March 12 and 13, 2010, asking her to
return her keys and being erroneously placed on her on AWOL relate to noncompensable
administrative and personnel matters.15 The Board finds that the evidence of record does not
10

Supra note 5.

11

K.W., supra note 8; Doretha M. Belnavis, 57 ECAB 311 (2006); David W. Shirey, 42 ECAB 783 (1991);
Kathleen D. Walker, 42 ECAB 603 (1991).
12

J.F., 59 ECAB 331 (2008); Robert G. Burns, 57 ECAB 657 (2006); Jack Hopkins, Jr., 42 ECAB 818 (1991).

13

See Robert Breeden, supra note 3; Joel Parker, Sr., 43 ECAB 220 (1991) (finding that a claimant must
substantiate allegations of harassment or discrimination with probative and reliable evidence).
14

See William P. George, 43 ECAB 1159 (1992).

15

Robert Breeden, supra note 3 (allegations of unfair disciplinary actions relate to administrative or personnel
matters, unrelated to the employee’s regular or specially assigned work duties and do not fall within the coverage of
FECA).

6

establish that the administrative and personnel actions taken by Ms. Lien were in error and are
therefore not considered factors of employment. An employee’s emotional reaction to an
administrative or personnel matter is not covered under FECA, unless there is evidence that the
employing establishment acted unreasonably.16 Appellant has not presented sufficient evidence
that the Ms. Lien acted unreasonably or committed error with regard to her handling of
appellant’s leave requesting medical documentation. Thus, appellant has not established a
compensable factor of employment in this regard.
Lastly appellant alleged the employing establishment acted abusively on March 12, 2010
when it reduced her work hours and provided a new modified job offer. As noted above,
disability is not covered where it results from such factors as frustration from not being permitted
to work in a particular environment or to hold a particular position. On the other hand, the Board
has held that a change in an employee’s work shift may under certain circumstances be a factor
of employment to be considered in determining if an injury has been sustained in the
performance of duty,17 where the evidence reflects that the employing establishment committed
error or abuse.18 In support of her contention appellant submitted a copy of an MSPB settlement
agreement concerning her work schedule. While appellant is correct that the agreement
addresses her work hours, the agreement also specifically stated that it was not to be used for
precedent or “cited in any other proceeding in any forum” and thus cannot be used to establish
abuse. As she has not presented sufficient evidence that the employing establishment acted
abusively or committed error with regard to her work hours and new job offer, appellant has not
established a compensable factor of employment in this regard.
For the foregoing reasons, the Board finds that appellant did not establish any
compensable employment factors under FECA and, therefore, has not met her burden of proof in
establishing that she sustained an emotional condition in the performance of duty. As appellant
failed to establish a compensable factor of employment, it is not necessary to address the medical
evidence in this case.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty.

16

G.S., Docket No. 09-764 (issued December 18, 2009); Jeral R. Gray, supra note 7.

17

See Gloria Swanson, 43 ECAB 161, 165-68 (1991); Charles J. Jenkins, 40 ECAB 362, 366 (1988).

18

See Richard J. Dube, 42 ECAB 916 (1991).

19

See J.C., 58 ECAB 594 (2007); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 7, 2011 is affirmed.
Issued: March 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

